DETAILED ACTION
This office action is in response to the amendment filed on 10/11/2022. In the amendment, claims 1 and 3 have been amended, and claim 2 is now canceled. Overall, claims 1 and 3-6 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim 1 recites “upon a predetermined first diagnosis execution condition being met” and “upon a predetermined second diagnosis execution condition being met” however the conditions of “a predetermined first diagnosis execution condition" and “a predetermined second diagnosis execution condition” can cover all possible conditions since the scope of “conditions” are not bounded (it can cover all possible conditions of an engine system or filter system such that any condition can be considered predetermined conditions to execute the diagnosis) therefore a person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the claimed invention in view of the disclosure since the specification does not disclose all possible ways as recited in claim 1 (see MPEP 2163.03 (V)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2022/0082045 A1 to Townson et. al. (Townson) in view of  Pub No. US 2019/0381996 A1 to Kaneko et. al. (Kaneko) and further in view of Pub No. US 2011/0048001 A1 to Nagae (Nagae).

Examiner’s Note: Annotated Fig.1 of Townson will be used in the rejection below.


    PNG
    media_image1.png
    905
    742
    media_image1.png
    Greyscale



In Reference to Claim 1
Townson teaches (except for the bolded and italic recitations below):
An engine control device (116) applied to an engine (104) including an exhaust gas cleaning filter (108) that is provided in an exhaust gas passage and an exhaust gas recirculation device (118) that recirculates part of exhaust gas flowing through the exhaust gas passage back to an intake air passage (B), wherein: 
the exhaust gas recirculation device (118) includes an exhaust gas recirculation passage (A) that is a passage for the exhaust gas recirculated back to the intake air passage (B), and an exhaust gas recirculation valve (120) that changes an exhaust gas flow passage area of the exhaust gas recirculation passage (A) as a position of the valve (120) is changed; 
upon a predetermined first diagnosis execution condition being met, the engine control device (116) executes a first diagnosis process of changing the position of the exhaust gas recirculation valve (120) and diagnosing whether the exhaust gas recirculation device (118) has an abnormality based on a measured value of a state quantity of intake air before the change in the valve position and a measured value of the state quantity of the intake air after the change in the valve position; 
upon a predetermined second diagnosis execution condition being met (step 204), the engine control device (116) executes a second diagnosis process (Steps 206-212) of diagnosing whether the exhaust gas cleaning filter (108) has a fracture based on a measured value of a state quantity of exhaust gas flowing into the exhaust gas cleaning filter (108) and a measured value of the state quantity of exhaust gas flowing out of the exhaust gas cleaning filter (108); and 
the engine control device (116) does not execute the first diagnosis process and the second diagnosis process at the same time;
wherein, when both the first diagnosis execution condition and the second diagnosis execution condition are met, the engine control device (116) defers execution of the first diagnosis process and executes the second diagnosis process (Steps 206-212) (see at least Townson Figs. 1-3 and paragraphs 25-28, 31-33, 38-49).
Townson teaches to perform the second diagnosis process (diagnosing the filter) however is silent (bolded and italic recitations above) as to upon a predetermined first diagnosis execution condition being met, the engine control device (116) executes a first diagnosis process of changing the position of the exhaust gas recirculation valve (120) and diagnosing whether the exhaust gas recirculation device (118) has an abnormality based on a measured value of a state quantity of intake air before the change in the valve position and a measured value of the state quantity of the intake air after the change in the valve position. However, is it know in the art before the effective filing date of the claimed invention to upon a predetermined first diagnosis execution condition being met, the engine control device executes a first diagnosis process of changing the position of the exhaust gas recirculation valve and diagnosing whether the exhaust gas recirculation device has an abnormality based on a measured value of a state quantity of intake air before the change in the valve position and a measured value of the state quantity of the intake air after the change in the valve position. For example, Kaneko teaches upon a predetermined first diagnosis execution condition being met (during fuel cut), the engine control device (103) executes a first diagnosis process of changing the position of the exhaust gas recirculation valve (EGR valve) and diagnosing whether the exhaust gas recirculation device has an abnormality based on a measured value of a state quantity of intake air before the change in the valve position and a measured value of the state quantity of the intake air after the change in the valve position. Kaneko further teaches that performing such step provides indication of whether the EGR apparatus has a failure (see at least Kaneko Figs. 1-5 and paragraphs 25-31 and 41-42). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Townson with the step of diagnosing the EGR device as taught by Kaneko in order to determine whether the EGR apparatus has a failure or not.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that system of Townson in view of Kaneko would not execute the first diagnosis process and the second diagnosis process at the same time since both of the first and second diagnosis execution conditions do not need to occur at the same time.
Townson in view of Kaneko is silent (bolded and italic recitations above) as to which diagnosis to perform first when both of the first diagnosis execution condition and the second diagnosis execution condition are met. However, it is known in the art before the effective filing date of the claimed invention that operating the EGR when there is a broken filter can damage the EGR from the broken filter. For example, Nagae teaches that operating the EGR (32) when there is a broken filter can damage the EGR from the broken filter (13). Nagae further implicitly teaches that operate or determine the EGR valve before making sure the filter has not been broken (see at least Nagae Figs. 1-3 and paragraphs 7 and 58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when both the first diagnosis execution condition and the second diagnosis execution condition are met the system of Townson in view of Kaneko would perform the filter diagnosis (second diagnosis) first before the EGR device diagnosis (first diagnosis) as taught by Nagae to prevent the EGR device from being damaged due to broken filter.

In Reference to Claim 3
The engine control device according to claim 1 (see rejection to claim 1 above), wherein, when execution of the first diagnosis process is deferred and the second diagnosis process is executed, the first diagnosis process is executed after the second diagnosis process ends (when it is determined that the filter is not broken) (see at least Kaneko Figs. 1-5 and paragraphs 25-31 and 41-42) (see at least Nagae Figs. 1-3 and paragraphs 7 and 58).

In Reference to Claim 5
The engine control device according to claim 1 (see rejection to claim 1 above), wherein a temperature of the exhaust gas is used as the state quantity of the exhaust gas (see at least Kaneko Figs. 1-5 and paragraphs 25-31 and 41-42).

In Reference to Claim 6
The engine control device according to claim 5 (see rejection to claim 5 above), wherein the second diagnosis process (filter diagnoses) diagnoses whether the exhaust gas cleaning filter (265) has a fracture based on a difference between an amount of change in the temperature of the exhaust gas flowing into the exhaust gas cleaning filter and an amount of change in the temperature of the exhaust gas flowing out of the exhaust gas cleaning filter (265) (see at least Kaneko Figs. 1-5 and paragraphs 25-31 and 41-42).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
The applicant argues that applicant had position to “a predetermined first diagnosis execution condition” and “a predetermined second diagnosis execution condition” (112(a) rejection) and that one of ordinary skill in the art would “have recognized from, for example, the description of an exemplary embodiment of a diagnosis execution routine shown in Fig. 5 and described in paragraphs [0032] - [0040], that regardless of the specific requirements for a predetermined first diagnosis execution condition and the specific requirements for a predetermined second diagnosis execution condition, such as those listed in paragraphs [0035] - [0038] and [0040], the invention is directed to an engine control device that executes a first diagnosis process when a first set of requirements are met, and a second diagnosis process when a second set of requirements are met, wherein the first set of requirements is different from, but overlapping with, the second set of requirements. For example, in an exemplary embodiment, as described in the specification at paragraphs [0034] and [0039], a second prerequisite that is a prerequisite for a second diagnosis process is met when all requirements (a) - (g) are satisfied. A first prerequisite that is a prerequisite for a first diagnostic process is met when all requirements (a) - (d) and a following requirement (h) are satisfied”. The examiner do not disagree that the specification does disclose as to what “a predetermined first diagnosis execution condition” and “a predetermined second diagnosis execution condition” are however the claimed recitations are not bounded (it can cover all possible conditions of an engine or exhaust or even vehicle) therefore a person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the claimed invention in view of the disclosure since the specification does not disclose all possible conditions claim 1 can be (see MPEP 2163II(A)). The examiner suggest amending the claim to recite when the conditions are occurring as argued by the applicant or add recitation of claim 4 to overcome the rejection.
The applicant further argues that Nagae would perform both diagnosis process since Nagae teaches to operating an EGR (32) when there is a broken filter can damage the EGR from the broken filter (13). The examiner disagree with the applicant since the first diagnosis process is changing the position of the EGR valve and diagnosing whether the exhaust gas recirculation device has an abnormality based on a measured value of a state quantity of intake air…” however Nagae does not perform the diagnosis process of the exhaust gas recirculation device after adjusting the EGR valve (which is only part of the first diagnosing) but perform the diagnosis of the filter (second diagnosing) therefore applicant’s argument is not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2018/0163643 A1 to Kim (Kim) teaches to diagnose the EGR valve during fuel cut.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 21, 2022